Citation Nr: 0917187	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the appellant's claim of entitlement to dependency and 
indemnity compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1977.  He died in February 2002, and the appellant is 
his surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Detroit, Michigan.

The Board notes that after the case was certified on appeal 
to the Board, the appellant submitted additional evidence 
regarding the Veteran's medications without a waiver.  While 
the evidence is pertinent to her claim for service connection 
for the cause of the Veteran's death, it is not relevant to 
her claim of entitlement to DIC benefits.  Thus, a remand for 
consideration of this evidence by the originating agency with 
regard to her claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is not required. 
 
The issue of entitlement to service connection for the cause 
of the Veteran's death was previously before the Board in 
March 2008, at which time the claim was denied.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a December 2008 
Order, the Court vacated the March 2008 Board decision and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion). 

The issue of entitlement to service connection for the cause 
of the Veteran's death being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 2002 decision, the Board denied 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318. 
 
2.  The evidence added to the record since August 2002, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim. 


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied the 
appellant's claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318, is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  The evidence received subsequent to the August 2002 
rating decision is not new and material; the requirements to 
reopen the claim of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is claiming entitlement to DIC benefits under 
the provisions of 
38 U.S.C.A. § 1318.  The Board observes that a rating 
decision denying her claim was issued in August 2002, which 
determined that the evidence failed to show that the Veteran 
had a total disability, due to a service-connected condition, 
for ten full years prior to his death.  The appellant did not 
appeal the RO's determination, and the August 2002 rating 
decision became final.  See 38 C.F.R. § 7105.  

In June 2004, the appellant requested that her claim for 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 be reopened.  Based on the procedural history 
outlined above, the issue for consideration is whether new 
and material evidence has been received to reopen this claim.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final rating 
decision in August 2002 consisted of the following: service 
treatment records; post-service treatment records, including 
private mental hospitalization reports; VA examination 
reports; Social Security Administration (SSA) records; 
previous rating decisions and Board decisions, including an 
April 1998 Board decision that granted an earlier effective 
date for assignment of TDIU of December 3, 1993; statements 
by the Veteran purporting that he was unemployed or otherwise 
entitled to a TDIU rating from as early as 1989; an April 
1990 letter indicating that he required a less stressful job; 
an August 1997 letter describing his job history; the 
appellant's March 2002 claim form for death benefits with a 
copy of her marriage certificate; and a copy of the Veteran's 
death certificate.

The evidence added to the record since the August 2002 rating 
decision included the following:  another claim for death 
pension and burial benefits; a duplicate copy of the 
Veteran's death certificate and marriage certificate; a 
duplicate copy of an April 1990 letter indicating that he 
required a less stressful job; a duplicate copy of his 1990 
award of SSA disability benefits; a duplicate copy of an 
August 1997 job history letter; statements by the appellant 
and her representative purporting to establish that the 
Veteran was unemployed or otherwise entitled to a TDIU rating 
from as early as 1989; VA outpatient treatment records for 
the period from September 2000 to February 2001; information 
on his anti-psychotic medications; two letters dated May 1986 
from a private physician describing the Veteran's 
occupational limitations; a July 1994 private treatment 
report; and a copy of his employer's brief in an employment 
lawsuit.
 
Here, the August 1997 job history letter, marriage 
certificate, death certificate, April 1990 statement from a 
private physician recommending a less-stressful job for the 
Veteran, and 1990 award of SSA disability benefits are 
duplicative of previous evidence of record.  Further, the 
appellant's statements asserting that the Veteran was unable 
to work as early as 1989 are cumulative and duplicate of his 
previous statements to that effect that were submitted with 
regard to his previous claim for entitlement to an earlier 
effective date for the award of TDIU.  As such, the evidence 
is not considered new under 38 C.F.R. § 3.156(a).  

Of the new evidence provided since the August 2002 rating 
decision, information on the Veteran's anti-psychotic 
medications, VA treatment records, private letters dated May 
1986, a private treatment report dated July 1994, and a copy 
of his employer's brief in an employment lawsuit had not 
previously been submitted to agency decisionmakers and are 
not cumulative or redundant of other evidence of record.  As 
such, that evidence is new under 38 C.F.R. § 3.156(a).  

However, the Board finds that his application to reopen fails 
because the new evidence submitted does not relate to an 
unestablished fact and does not raise a reasonable 
possibility of substantiating his claim for service 
connection for DIC benefits.  As stated above, the 
appellant's claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 was denied because the 
evidence did not indicate that the Veteran had a total 
disability, due to a service-connected condition, for ten 
full years prior to his death.  

As stated above, the information on the Veteran's anti-
psychotic medications does not have a bearing on the 
applicant's eligibility for DIC benefits.  Further, while the 
remaining new evidence demonstrates a history of employment 
difficulties, it does not demonstrate that he was 
"continuously rated totally disabling for a period of 10 or 
more years immediately preceding death" as is required for 
entitlement to DIC benefits under 38 U.S.C.A. § 1318(b)(1).  
Thus, this new evidence is not pertinent to a required 
element necessary to demonstrate entitlement to DIC benefits.  

Therefore, the Board finds that new evidence submitted does 
not relate to an unestablished fact and does not raise a 
reasonable possibility of substantiating the appellant's 
claim for DIC benefits under the provisions of 38 U.S.C.A. § 
1318.  Accordingly, as the evidence associated with the 
claims file is not both new and material, this issue is not 
reopened.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the appellant's claim, the Board is 
unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the appellant in 
June 2004 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection.  However, the June 2004 notice letter did not 
provide her with accurate information concerning why the 
claim was previously denied in the August 2002 rating 
decision, creating a presumption of prejudice under Kent.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

A review of the claims file reveals that the appellant was 
subsequently provided with correspondence regarding the 
reasons why her previous claim was denied.  Specifically, the 
January 2005 rating decision explained that the previous 
rating decision denied DIC benefits because the evidence did 
not establish a total disability being in effect for ten full 
years prior to his death.  Additionally, an April 2005 
statement of the case (SOC) was sent to the appellant, again 
explaining that the claim was originally denied because the 
requirement of a total disability rating for 10 years had not 
been met.

Based on the evidence above, the appellant was advised of the 
reasons why the claim was previously denied.  Therefore, she 
can be expected to understand from the various letters from 
the RO what was needed to support her application to reopen 
her claim of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318.

Moreover, the appellant demonstrated actual knowledge of what 
was needed to support her claim as reflected in her 
statements and correspondence.  Specifically, she continued 
to submit statements through her representative asserting 
that the Veteran had not worked since as far back as 1990 and 
that he had previously applied for an earlier effective date 
for the grant of an assignment of a total disability rating 
for compensation purposes based on individual unemployability 
(TDIU).  These statements demonstrate actual knowledge and 
understanding of the information concerning why her claim for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 was 
previously denied in the August 2002 rating decision.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the RO obtained VA 
treatment records, and the appellant submitted private 
medical evidence, employment lawsuit documents, and 
statements on her behalf.  

Further, a VA medical examination is not needed to consider 
whether the appellant has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA examination is not warranted 
under these circumstances.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2008).

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Significantly, neither she nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. 
§ 1318 is denied.


REMAND

As to the appellant's claim for service connection for the 
cause of the Veteran's death, the Board finds that additional 
development is required to satisfy VA's obligations under the 
VCAA.   

Initially, the Board notes that additional evidence regarding 
the Veteran's anti-psychotic medications has been received 
since the case was certified for appeal without a waiver.  
However, the RO has not considered such evidence in 
compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Accordingly, the Board concludes that there is 
prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to review the 
evidence in question.  

Further, with regard to VA's duty to notify, the Board 
acknowledges that a June 2004 letter informed the appellant 
in the present case that the evidence must show that the 
Veteran's service-connected conditions caused or contributed 
to his death or that the condition that contributed to his 
death was caused by an injury or disease that began in 
service.

Importantly, however, the RO did not include a statement of 
the conditions for which the Veteran was service-connected at 
the time of his death.  See Hupp v. Nicholson, 21 Vet. App. 
342, 352-353 (2007) (in which the Court held that, because 
the RO's adjudication of a DIC claim hinges first on whether 
a veteran was service connected for any condition during his 
or her lifetime, the § 5103(a) notice in such a claim must 
include, inter alia, a statement of the conditions (if any) 
for which a veteran was service connected at the time of his 
or her death).  

The Board finds, therefore, that a remand of the current 
appeal is necessary to afford the appellant proper VCAA 
notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004); 
VAOPGCPREC 1-2004 (February 24, 2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Next, the Board finds that there is insufficient competent 
evidence of record to make a decision on the claim.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to an appellant's claim for benefits, there are 
four factors for consideration. 
 
These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 
 
With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation. 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
 
In this case, the Veteran died in February 2002, and the 
certificate of death listed the immediate cause of death as 
gastrointestinal hemorrhage.  Additionally, the certificate 
of death also listed underlying causes of death as esophageal 
variance and cirrhosis and listed other significant 
contributing conditions of acute respiratory failure and 
acute hepatic failure.  

At the time of his death, the Veteran was service-connected 
for a right shoulder disability and schizophrenia, paranoid 
type, for which he was prescribed anti-psychotic medication.  
In a May 2002 statement, the appellant indicated that he was 
on "powerful drugs to control his mood swings" and 
subsequently developed liver disease and was jaundiced.  It 
is the appellant's contention that these drugs, as well as 
the Veteran's self-medicating with alcohol, may have 
adversely affected his liver function and thus contributed to 
the cause of his death.
 
However, there is insufficient competent evidence of to 
determine whether the Veteran's anti-psychotic medications 
may have materially or substantially contributed to the cause 
of his death.  Therefore, a medical explanation of the 
underlying etiology of such a determination would be helpful 
to the Board.  As such, and in light of the Joint Remand, the 
Board finds that the duty to obtain a VA medical opinion with 
respect to the Veteran's cause of death is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims folder and ensure 
that all notification and development 
action required by the VCAA are fully 
complied with and satisfied. 
Specifically:

(a)  Notify the appellant that the 
Veteran was service-connected for 
schizophrenia, paranoid type (rated as 70 
percent disabling) and for an AC 
separation with distal clavicle resection 
and modified weaver-dunn repair (rated as 
20 percent disabling).  In addition, he 
was assigned TDIU effective December 3, 
1993.  

(b)  Notify the appellant of the 
information and evidence required to 
establish service connection for the 
cause of the Veteran's death based on a 
previously service-connected disability;  
 
(c)  Notify the appellant of the 
information and evidence required to 
establish service connection for the 
cause of the Veteran's death based on a 
disability not yet service-connected, and

(d)  Notify the appellant of the criteria 
for the establishment of an effective 
date for the award of benefits, if 
service connection for the cause of the 
Veteran's death is granted.  

2.   The RO should make arrangements for 
the Veteran's claims folder to be 
forwarded to an appropriate VA physician.  
The physician is asked to thoroughly 
review the records (to include post-
service medical evidence reflecting the 
Veteran's past alcohol and drug abuse, a 
possible diagnosis of possible cirrhosis 
in 1978, and a July 1994 treatment record 
indicating a diagnosis of alcohol 
dependence in remission) and opine 
whether it is at least as likely as not, 
a fifty-percent probability or more, that 
any of the Veteran's service-connected 
disabilities either caused his death or, 
if not a direct cause, otherwise 
contributed substantially or materially 
to cause his death. 
 
The physician is also asked to 
specifically comment on the probability 
that the Veteran's anti-psychotic drugs 
required for his service-connected 
schizophrenia or alcohol, to the extent 
that he may have used it to self-
medicate, may have caused or contributed 
to his cirrhosis of the liver and cause 
of his death.  

The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All opinions are 
to be accompanied by a clear rationale 
consistent with the evidence of record.

3.  Thereafter, readjudicate the claim 
for service connection for the cause of 
the Veteran's death, with consideration 
of all evidence obtained since the 
issuance of the statement of the case in 
February 2008.  If the benefit sought is 
not granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


